DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 07/06/2021, has been received, entered and made of record. Currently, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/2021, 09/03/2021 and 11/15/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP-A 2011-118584 on pages 1-3 of the specification.
Reference JP-A 2011-118584 is a general background reference(s) covering input device connectable as the option and including the hardware keys to an image forming apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "…the predetermined processing" in line 3. However, It is unclear how the claimed limitation was introduced into the claim. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 fail to correct the issue, and thus they are rejected based on their dependency to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sensu (US 2011/0128247 A1) in view of Jung et al. (US 2016/0021267 A1, hereinafter referred to as Jung), and further in view of Ahmed et al. (US 2008/0144077 A1, hereinafter referred to as Ahmed).

Referring to claim 1, Sensu discloses an input device mountable (fig.1, operation panel 170) as an option device on an image forming apparatus (fig.1, image forming apparatus 150) which includes an image reading device (fig.1, document reading unit 152) for reading an image of an original ([0066]), a main assembly including an image forming portion (fig.1, image forming unit 154) for forming the image on a recording medium on the basis of a reading result of the image reading device ([0066]), and an operating panel (fig.1, display panel 172) which includes a display screen capable of displaying software numerical keys, as software keys, for inputting numerical information of 0 to 9, respectively (fig.12, software buttons 172K are displayed on display panel 172), and a software execution key, as a software key, (fig.12, “START” key displayed on the display panel 172) for providing an instruction of a start of image reading to the image reading device (fig.12 and [0065]-[0066]), 
said input device (fig.1, operation panel 170) comprising: 
        a numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9, respectively, are arranged as hardware keys in a case that said input device is viewed from a front side (fig.12, the operation panel 170 includes a plurality of numerical keys for inputting numerical information of 0 to 9, respectively, are arranged as hardware keys); and 
        an execution key (fig.12, the operation panel 170 includes a “START” key) which is provided side said numerical key portion in a case that said input device is viewed from a front side and which is used as a hardware key for providing an instruction of a start of image reading to the image reading device (fig.12). 

     However, in the same field of endeavor of image forming apparatus art, Jung discloses an operating panel which is rotatable relative to the main assembly (figs.5A-6B and [0061]-[0068]) (Note: the reference discloses an operation panel 20 that is rotatable relative to the main body 10).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the display panel of Sensu with a display panel that is rotatable relative to the main assembly as taught by Jung. The suggestion/motivation for doing so would have been to improve user's convenience.
     Sensu in view of Jung fails to disclose a numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9, respectively, are arranged as hardware keys in a telephone type arrangement; and an execution key which is provided on a side below said numerical key portion with respect to an arrangement direction of a numerical key of 1, a numerical key of 4, and a numerical key of 7.
    However, in the same field of endeavor of image forming apparatus art, Ahmed discloses a numerical key portion (fig.3, keypad or key group 330) where a plurality of numerical keys for inputting numerical information of 0 to 9, respectively, are arranged (fig.3, numerical keys for inputting numerical information of 0 to 9, respectively, are arranged as hardware keys in a telephone type arrangement); and 
      an execution key (fig.3, “START” key 370) which is provided on a side below said numerical key portion with respect to an arrangement direction of a numerical key of 1, a numerical key of 4, and a numerical key of 7 (fig.3, the “START” key 370 is provided on a side below keypad or key group 330 with respect to an arrangement direction of a numerical key of 1, a numerical key of 4, and a numerical key of 7).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Jung with a numerical key portion where a plurality of numerical keys for inputting numerical information of 0 to 9, respectively, are arranged as hardware keys in a telephone type arrangement; and an execution key which is provided on a side below said numerical key portion with respect to an arrangement direction of a numerical key of 1, a numerical key of 4, and a numerical key of 7 as taught by Ahmed. The suggestion/motivation for doing so would have been to improve the operation panel usage.

Referring to claim 2, Sensu in view of Jung and Ahmed discloses an input device according to claim 1. Sensu further discloses wherein said execution key (fig.12, “START” key in the operation panel 170) is larger than the hardware key of said numerical key portion in the case that the input device is viewed from the front side (fig.12) (Note: the “START” key in the operation panel 170 is larger than the hardware keys of the operation panel 170). 

Referring to claim 3, Sensu in view of Jung and Ahmed discloses an input device according to claim 1. Sensu further discloses wherein said execution key includes a start light emitting portion capable of emitting light by a signal from the image forming apparatus ([0102]) (Note: the reference discloses a key lamp that provides a light ring around a circular start key, or lights a light emitting portion at the center of the start key). 

Referring to claim 4, Sensu in view of Jung and Ahmed discloses an input device according to claim 1. Sensu further discloses an input device comprising a stop key comprised of a hardware key (fig.12, “STOP” key of the operation panel 170), wherein said stop key is provided on a side of said numerical key portion in the case that said input device is viewed from the front side in a state in which said input device is mounted on the image forming apparatus (fig.12, the “STOP” key is provided on a side of said numerical key portion when viewed from the front side in a state in which said input device is mounted on the image forming apparatus). 
     Ahmed discloses a stop key comprised of a hardware key (fig.3, “STOP” key 360) capable of inputting information for stopping the predetermined processing ([0042]), wherein said stop key is provided on a side below said numerical key portion (fig.3) (Note: the “STOP” key 360 is provided on a side below numerical key portion 330). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the operation 

Referring to claim 5, Sensu in view of Jung and Ahmed discloses an input device according to claim 4. Sensu discloses wherein said stop key is larger than the hardware key of said numerical key portion in the case that said input device is viewed from the front side (fig.12) (Note: the “STOP” key is larger than hardware key of numerical key portion of the operation panel 170). 

Referring to claim 6, Sensu in view of Jung and Ahmed discloses an input device according to claim 4. Ahmed discloses wherein said stop key is disposed on a right side of said start key in the case that said input device is viewed from the front side in the state in which said input device is mounted on the image forming apparatus (fig.3) (Note: the “STOP” key 360 is disposed on a right side of said start key in the case that said input device is viewed from the front side). 
The same motivation provided for claim 4 is applicable herein.

Referring to claim 11, Sensu in view of Jung and Ahmed discloses an input device according to claim 1. Sensu discloses a reset key comprised of hardware key (fig.12, “RESET” key in the operation panel 170).
Ahmed discloses a reset key comprised of hardware key (fig.3, “RESET” key 350) capable of inputting information for resetting setting inputted to the image forming apparatus ([0042]),wherein in the case that the input device is viewed from the front (fig.3) (Note: the “RESET” key 350 is provided on a side below numerical key portion 330). 
The same motivation provided for claim 4 is applicable herein.
Referring to claim 12, Sensu in view of Jung and Ahmed discloses an input device according to claim 1. Sensu discloses a clear key (fig.12, “CLEAR” key of the operation panel 170), wherein said clear key is provided on a side of said numerical key portion in the case that the input device is viewed from the front side in a state in which the input device is mounted on the image forming apparatus (fig.12). 
Ahmed discloses a clear key (fig.3, “CLEAR” key 340) capable of inputting information for clearing a numerical value inputted to the image forming apparatus by said numerical key portion ([0042]) (Note: a clear key 340 for clearing input entered at keypad 330), 
     wherein said clear key is provided on a side below said numerical key portion (fig.3) (Note: the “CLEAR” key 340 is provided on a side below numerical key portion 330). 
The same motivation provided for claim 4 is applicable herein.
 
Referring to claim 13, Sensu in view of Jung and Ahmed discloses an input device according to claim 1, Sensu discloses an input device comprising a casing fixed to the image forming apparatus; and a connecting portion provided in said casing and capable of being electrically connected to the image forming apparatus (fig.1, fig.13, [0098]-[0099], [0102] and [0183]) (Note: the reference discloses operation panel 170 has a flat, plate shape attachable to the image forming apparatus 150; wherein the operation 

Referring to claim 14, Sensu in view of Jung and Ahmed discloses an input device according to claim 1. Sensu further discloses an image forming apparatus (fig.1, image forming apparatus 150) comprising: 
      an image reading device (fig.1, document reading unit 152) for reading an image of an original ([0066]); 
      an image forming portion (fig.1, image forming unit 154) for forming the image on a recording medium on the basis of a reading result of said image reading device ([0066]); 
      a main assembly including said image forming portion (fig.2) (Note: an assembly including the image forming unit 154); 
      an operating panel (fig.1, display panel 172) which includes a display screen capable of displaying software numerical keys, as software keys, for inputting numerical information of 0 to 9, respectively (fig.12, software buttons 172K are displayed on display panel 172), and 
    a software execution key (fig.12, “START” key displayed on the display panel 172), as a software key, for providing an instruction of a start of image reading to said image reading device (fig.12 and [0065]-[0066]).
(figs.5A-6B and [0061]-[0068]) (Note: the reference discloses an operation panel 20 that is rotatable relative to the main body 10).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the display panel of Sensu with a display panel that is rotatable relative to the main assembly as taught by Jung. The suggestion/motivation for doing so would have been to improve user's convenience.

Referring to claim 15, Sensu in view of Jung and Ahmed discloses an image forming apparatus according to claim 14. Sensu further discloses wherein said operating panel is a touch panel capable of displaying software keys and of inputting information (fig.12 and [0061]) (Note: Display panel 172 is implemented by a touch-panel display). 

Referring to claim 18, Sensu in view of Jung and Ahmed discloses an image forming apparatus according to claim 14. Sensu discloses further an image forming apparatus comprising a facsimile communication portion capable of transmitting and receiving facsimile ([0079]-[0080]) (Note: In the facsimile mode, the facsimile function is realized by transmission and reception operations), 
wherein said facsimile communication portion starts transmission of facsimile of image data read by said image reading device in response to pushing-down of said execution key (fig.12 and [0081]-[0086], [0179]-[0180]) (Note: in transmission of facsimile, a document placed on the platen is read by document reading unit 152 as image data, 

Referring to claim 19, Sensu in view of Jung and Ahmed discloses an image forming apparatus according to claim 14. Sensu discloses wherein said input device (fig.1, operation panel 170) is provided on a right side than said operating panel with respect to the left-right direction (fig.1) (Note: the operation panel 170 is provided on a right side than display panel 172 with respect to the left-right direction).
     Sensu in view of Jung and Ahmed fails to disclose wherein said operating panel is provided on a right side than a center of said image forming apparatus with respect to a left-right direction of said image forming apparatus.
     However, it would have been an obvious matter of design choice to have the operating panel provided on a right side than a center of said image forming apparatus with respect to a left-right direction of said image forming apparatus because applicant does not disclose that said operating panel provided on a right side than a center of said image forming apparatus with respect to a left-right direction of said image forming apparatus solves any stated problem or is for any particular purpose and it further appears that the invention would perform equally well with the teaching of Sensu according to the position of the discharging opening of the a discharging tray.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the location of the operating panel of Sensu to obtain an operating panel provided on a right side than 

Referring to claim 20, Sensu in view of Jung and Ahmed discloses an image forming apparatus according to claim 14. Sensu further discloses an image forming apparatus comprising a discharging portion (fig.1, paper discharge unit 158) for discharging the recording medium on which the image is formed by said image forming portion ([0077]) (Note: sheet of recording paper printed is guided to paper discharge unit 158, and discharged to any of paper discharge trays 168 of paper discharge unit 158), 
      wherein said operating panel is provided above said discharging portion with respect to a vertical direction (fig.1) (Note: the display panel 172 is provided above the paper discharge unit 158 with respect to a vertical direction).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sensu in view of Jung and Ahmed, and furthermore in view of Sawano et al. (US 2007/0061150 A1, hereinafter referred to as Sawano).

Referring to claim 7, Sensu in view of Jung and Ahmed discloses an input device according to claim 1, except a setting key comprised of a hardware key for inputting information for setting an input mode of the image forming apparatus at a voice input mode, wherein said setting key is provided on a side above said numerical key portion in the case that said input device is viewed from the front side. 
(fig.4, key 1031) comprised of a hardware key for inputting information for setting an input mode of the image forming apparatus at a voice input mode, wherein said setting key is provided on a side said numerical key portion in the case that said input device is viewed from the front side ([0137]) (Note: When the voice key 1031 in FIG. 4 is selected by the user, the CPU 2001 shifts the operating mode to the voice input/output mode). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Sensu in view of Jung and Ahmed with a setting key comprised of a hardware key for inputting information for setting an input mode of the image forming apparatus at a voice input mode as taught by Sawano. The suggestion/motivation for doing so would have been to prevent user from typing and to save time.
     Sensu in view of Jung, Ahmed and Sawano fails to disclose wherein said setting key is provided on a side above said numerical key portion.
     However, it would have been an obvious matter of design choice to have the setting key provided on a side above said numerical key portion because applicant does not disclose that providing the setting key on a side above said numerical key portion solves any stated problem or is for any particular purpose and it further appears that the invention would perform equally well with the teaching of Sawano.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the location of .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sensu in view of Jung, Ahmed, Sawano and furthermore in view of Perry et al. (US 2008/0243624 A1, hereinafter referred to as Perry).

Referring to claim 8, Sensu in view of Jung, Ahmed, and Sawano discloses an input device according to claim 7, except braille indicating information on said setting key is provided at a position adjacent to said setting key. 
    However, in the same field of endeavor of input device art, Perry discloses braille indicating information on said setting key is provided at a position adjacent to said setting key (fig.1 and [0038]) (Note: Perry discloses a key for setting voice (English or Spanish), wherein the key is associated braille indicating information on the setting key is provided at a position adjacent to the setting key). 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the input device of Sensu in view of Jung, Ahmed, and Sawano with a braille indicating information on said setting key is provided at a position adjacent to said setting key as taught by Perry. The suggestion/motivation for doing so would have been to provide a talking menu system for use by the visually impaired users (see Perry [0015]).

Referring to claim 9, Sensu in view of Jung, Ahmed, Sawano and Perry discloses an input device according to claim 8, Perry discloses wherein said braille is a single character indicating the information on said setting key (fig.1) (Note: the braille (76 or 77) is made of single character).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the input device of Sensu in view of Jung, Ahmed, and Sawano with a teaching wherein said braille is a single character indicating the information as taught by Perry. The suggestion/motivation for doing so would have been to make reading easier for the visually impaired users.

Allowable Subject Matter
Claims 10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675